DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-12, drawn to method for making thermoplastic polymer particles containing optical absorber, classified in C08J 3/20.
Claims 13-18, drawn to method of making thermoplastic polymer particles, classified in C08J 3/14.
Claims 19-20, drawn to a composition comprising polymer particles, classified in B29B 9/12.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the thermoplastic particles of invention II can exist without being exposed to an optical absorber required in invention I.  The subcombination has separate utility such as a coating agent for roofing granules.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another materially different process such as dipping preformed thermoplastic particles in an optical absorbing agent.
Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the process of invention II does not involve an optical absorber that is required in the product of invention III. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Applicant’s Representative, Iona Kaiser, on June 15, 2022, a provisional election was made without traverse to prosecute the invention of group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stasiak (US 2019/0039294) in view of Watanabe et al. (US Pat, 4,863,646).
Considering Claims 1 and 8:  Stasiak teaches a process comprising exposing solidified polyamide particles having an average particle size of 50 microns with an optical absorber to produce optical absorber containing thermoplastic polymer particles (Example 1).
	Stasiak is silent towards the means of preparing the solidified polyamide particles.  However, Watanabe et al. teaches preparing polyamide microparticles (Example 4) by heating a mixture comprising a thermoplastic polymer with a medium/carrier liquid that does not dissolve the polymer/is immiscible with the thermoplastic polymer at a temperature greater than the softening point or melting point of the thermoplastic resin with stirring to prepare a dispersion; cooling the dispersion down to a temperature below the softening or melting point to form solidified polymers of the thermoplastic resin; and separating the thermoplastic polymer particles from the medium (1:45-55).  Stasiak and Watanabe et al. are analogous art as they are concerned with the same field of endeavor, namely forming polyamide microparticles.  It would have been obvious to a person having ordinary skill in the art to have used the method of Watanabe et al. in the process of Stasiak, and the motivation to do so would have been, as Watanabe et al. suggests, to prepare uniform and substantially spherical particles that can be easily recovered (1:36-44).
Considering Claim 2 and 3:  Stasiak teaches applying two different optical absorbers to the particles (Example 1).
Considering Claim 4:  Stasiak teaches adding the dye in an amount of 6 mg/cc of particle or 6 mg/1000 mg or 0.6 weight percent (¶0108).
Considering Claim 5:  Stasiak teaches the optical absorber as being a rhodamine or fluorescein (Example 1).  
Considering Claims 9-11:  Stasiak and Watanabe et al. are silent towards the specific particle size and circularity of the particles.  However, Watanabe et al. teaches the purpose of the invention is to prepare particles with uniform particle size (low diameter span) that are substantially spherical (high circularity) (5:8-11).  As such, a person having ordinary skill in the art would consider the properties to be result effective variables.  Thus, it would have been obvious to a person having ordinary skill in the art to have optimized the solidification parameters to achieve the claimed properties, and the motivation to do so would have been, as Watanabe et al. suggests, the resultant particles would be of great industrial value (1:7-26).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stasiak (US 2019/0039294) in view of Watanabe et al. (US Pat, 4,863,646) as applied to claim 1 above, and further in view of Fanselow et al. (AIP Conference Proceedings 1713, 140007, 2016, cited on IDS).
Considering Claims 6 and 7:  Stasiak and Watanabe et al. teach the process of claim 1 as shown above.
Stasiak and Watanabe et al. do not contain the emulsion stabilizer in the process.  However, Fanselow et al. teaches adding an emulsion stabilizer during the solidification of a thermoplastic polymer (Experimental).  The emulsifier would remain on the surface of the polymer due to its interaction with the polymer phase.  Fanselow et al. is analogous art as it is concerned with the same technical difficulty, namely polymer solidification.  It would have been obvious to a person having ordinary skill in the art to have added the stabilizer of Fanselow et al. to the process of Stasiak and Watanabe et al., and the motivation to do so would have been, as Schmid et al. suggests, to maintain the dispersion of the polymer during solidification (Results).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stasiak (US 2019/0039294) in view of Watanabe et al. (US Pat, 4,863,646) as applied to claim 1 above, and further in view of Schmid et al. (AIP Conference Proceedings 1664, 160009, 2015, cited on IDS).
Considering Claim 12:  Stasiak and Watanabe et al. teach the process of claim 1 as shown above.
Stasiak and Watanabe et al. are silent towards the Hausner ratio of the particles.  However, Schmid et al. teaches that a Hausner ratio of between 1.25 and 1.4 is needed for additive manufacturing (Extrinsic properties).  It would have been obvious to a person having ordinary skill in the art to have used particles with the claimed Hausner ratio in the process of Stasiak, and the motivation to do so would have been, as Schmid et al. suggests, the Hausner ratio is required for use in the application of Stasiak. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, and 19 of copending Application No. 16/946,627 in view of Stasiak (US 2019/0039294). 
Considering Claims 1 and 11:  Claim 1 of application ‘627 teaches a process comprising mixing in an extruder a mixture comprising a thermoplastic polymer and a carrier fluid that is immiscible with the thermoplastic polymer at a temperature greater than a melting point or softening temperature of the thermoplastic polymer and at a shear rate sufficiently high to disperse the thermoplastic polymer in the carrier fluid; cooling the mixture to below the melting point or softening temperature of the thermoplastic polymer to form solidified particles comprising thermoplastic polymer particles having a circularity of 0.90 or greater and that comprise the thermoplastic polymer; and separating the solidified particles from the carrier fluid.
	Claim 1 of application ‘627 does not teach exposing the solidified particles to an optical absorber.  However, Stasiak teaches a process comprising exposing solidified polyamide particles having an average particle size of 50 microns with an optical absorber to produce optical absorber containing thermoplastic polymer particles (Example 1).  Application ‘627 and Stasiak are analogous art as they are concernded with the same field of endeavor, namely additive manufacturing.  It would have been obvious to a person having ordinary skill in the art to have used the optical absorber of Stasiak in the process of Applciation ‘627, and the motivation to do so would have been, as Stasiak suggests, to allow for security features in the article (¶0108).
Considering Claim 2 and 3:  Stasiak teaches applying two different optical absorbers to the particles (Example 1).
Considering Claim 4:  Stasiak teaches adding the dye in an amount of 6 mg/cc of particle or 6 mg/1000 mg or 0.6 weight percent (¶0108).
Considering Claim 5:  Stasiak teaches the optical absorber as being a rhodamine or fluorescein (Example 1).  
Considering Claims 6  and 7:  Claim 2 of application ‘627 corresponds to instant claims 6 and 7.
Considering Claim 8:  Claim 11 of application ‘627 corresponds to instant claim 8.
Considering Claims 9 and 10:  Claims 18 and 19 of application ‘627 correspond to instant claim 9 and 10.
This is a provisional nonstatutory double patenting rejection.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, and 19 of copending Application No. 16/946,627 in view of Stasiak (US 2019/0039294) as applied to claim 1 above, and further in view of Schmid et al. (AIP Conference Proceedings 1664, 160009, 2015, cited on IDS).
Considering Claim 12:  Application ‘627 and Stasiak teach the process of claim 1 as shown above.
Application ‘627 and Stasiak are silent towards the Hausner ratio of the particles.  However, Schmid et al. teaches that a Hausner ratio of between 1.25 and 1.4 is needed for additive manufacturing (Extrinsic properties).  It would have been obvious to a person having ordinary skill in the art to have used particles with the claimed Hausner ratio in the process of Application ‘627, and the motivation to do so would have been, as Schmid et al. suggests, the Hausner ratio is required for use in the application of Application ‘627. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 of copending Application No. 16/946,622 in view of Stasiak (US 2019/0039294). 
Considering Claims 1, 6, and 7:  Claim 15 of application ‘622 teaches a process comprising mixing in an extruder a mixture comprising a thermoplastic polymer and a carrier fluid that is immiscible with the thermoplastic polymer and an emulsion stabilizer at a temperature greater than a melting point or softening temperature of the thermoplastic polymer and at a shear rate sufficiently high to disperse the thermoplastic polymer in the carrier fluid; cooling the mixture to below the melting point or softening temperature of the thermoplastic polymer to form solidified particles comprising thermoplastic polymer particles comprising the thermoplastic polymer and the emulsion stabilizer associated with the outer surface of the solidified particles; and separating the solidified particles from the carrier fluid.
	Claim 1 of application ‘622 does not teach exposing the solidified particles to an optical absorber.  However, Stasiak teaches a process comprising exposing solidified polyamide particles having an average particle size of 50 microns with an optical absorber to produce optical absorber containing thermoplastic polymer particles (Example 1).  Application ‘622 and Stasiak are analogous art as they are concerned with the same field of endeavor, namely additive manufacturing.  It would have been obvious to a person having ordinary skill in the art to have used the optical absorber of Stasiak in the process of Applciation ‘622, and the motivation to do so would have been, as Stasiak suggests, to allow for security features in the article (¶0108).
Considering Claim 2 and 3:  Stasiak teaches applying two different optical absorbers to the particles (Example 1).
Considering Claim 4:  Stasiak teaches adding the dye in an amount of 6 mg/cc of particle or 6 mg/1000 mg or 0.6 weight percent (¶0108).
Considering Claim 5:  Stasiak teaches the optical absorber as being a rhodamine or fluorescein (Example 1).  
Considering Claim 8:  Claim 8 of application ‘622 corresponds to instant claim 8.
Considering Claims 9-12:  Claims 1 and 10-12 of application ‘627 correspond to instant claims 9-12.
This is a provisional nonstatutory double patenting rejection.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767